—Judgment unanimously affirmed. Memorandum: On appeal from a judgment convicting her following a jury trial of arson in the second degree (Penal Law § 150.15), defendant contends that she was denied a fair trial by the introduction of evidence concerning a prior arson. The only such evidence was contained in a written statement that was made by defendant to the police and was received in evidence without objection during the People’s casein-chief. Defendant never moved to redact the reference to the prior arson from that statement, and thus defendant’s contention is not preserved for our review (see, CPL 470.05 [2]). Defendant’s contention concerning the admissibility of rebuttal testimony also is not preserved for our review (see, CPL 470.05 [2]). We decline to exercise our power to review those contentions as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [a]). (Appeal from Judgment of Onondaga County Court, Fahey, J. — Arson, 2nd Degree.) Present — Pine, J. P., Wisner, Hurlbutt and Balio, JJ.